Citation Nr: 0914206	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-26 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967 
and from July 1967 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his August 2007 substantive appeal (VA Form 9), the 
Veteran indicated that he wanted a hearing in front of a law 
judge.  In October 2008, the RO sent the Veteran a letter 
informing him of his hearing options.  The Veteran did not 
respond.  Correspondence from the Veteran's representative 
dated in March 2009 shows the representative attempted to 
contact the Veteran regarding his hearing but did not 
succeed.  The representative instructed the RO to schedule a 
Travel Board hearing unless the hearing request was 
subsequently withdrawn by the Veteran.

The record shows the Veteran has not withdrawn his hearing 
request, and the RO did not schedule him for a Travel Board 
hearing.  This must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested 
hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




